  Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 11

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OU YILED BY                                         D.c.
                                                        o rthe
                                          southernoistrictof-p-lorida                           Atlc 22 2218
               unitedstatesof-America                     )                                  jAtN
                                                                                                4ExtJl.lî?ucE
                         v   .                            )                                    ' o,éu..-w.
                                                                                                .         p,l
        JO NNY ALEXANDER RAMO S,and                       )      CaseN o. 19-8354-8ER
       MANUEL ANTONIO FUENTES RIVERA,                     )
                                                          )
                                                          )

                                           CRIM INAL COM PLAINT

        1,thecom plainantin thiscmse,statethatthe following istruetothebestofmy knowledgeand belief.
Onoraboutthedatets)of October12,2018-January31,2019 inthecountyof                       Palm Beach           inthe
   Southern    Districtof       Florida     ,thedefendantts)violated:
           CodeSection                                            OffenseDescrètion
21U.S.C.jj841(a)(1)and846             Conspiracy to PW ID a m ixture and substance containing a detectable
                                      amountofcocaine.




        Thiscrim inalcomplaintisbased on these facts:
See Attached Affidavit




        W Continuedontheattachedsheet.


                                                                                Complainant'
                                                                                           ssignature

                                                                        Shelton Ham m onds,FBISpecialAgent
                                                                                 Printednameand title

Sworntobeforeme and signed in my presence.


oate: #'JJ
                                                                                  Judge'
                                                                                       ssignature

Cit.y and state'
               .                                                      Bruce E.Reinhart,U.S.Magistrate Judge
                                                                                 Printednameand title
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 11



               A FFID AV IT O F SPEC IA L A G ENT SH ELTO N H A M M O N D S
                       FE DER AL BU R EA U O F INV E STIG A TIO N

         1,Shelton H am m onds,being duly sw ol'n,do state and attestasfollow s:
         1.     Iam a SpecialAgent(SA)with theFederalBureau oflnvestigation (FBl),and l
 have been so em ployed since June 2009. 1am currently assigned to PB-2,the V iolentCrim esand
 MajorOffenderSquad ofthe Palm Beach County ResidentAgency. In thiscapacity,Ihave
 investigated bank robberies,gangs,thesale ofillegalnarcotics,and otherviolentcrimes.
                Overthe course ofm y career,lhave conducted investigations into the possession,
 sale, delivery, and trafficking of illegal narcotics and other controlled substances. I have
 participated in num erous narcotics investigations during w hich I have w orked w ith undercover
 agentsand confidentialsourcesto purchase narcotics from street-leveldealers,conducted physical
 and w ire surveillance, executed search w arrants, and review ed and analyzed recorded
 conversations and records of drug traffickers. Through m y training,education,and experience,
 w hich has included debriefing cooperating dnzg traftickers,m onitoring w iretapped conversations
 ofdnzg traffickers,and surveilling individualsengaged in drug trafficking,I am fam iliar w ith the
 m alm erin w hich illegaldrugs are distributed,the m ethod ofpaym entfor such drugs,the m ethods
 used to finance drug transactions and launder drug proceeds,and the efforts ofpersons involved
 in such activity to avoid detection by 1aw enforcem ent. l am aw are that drug traffickers often
 speak in guarded or coded language when discussing their illegalbusiness in an effortto prevent
 detection.lam also aw are thatcellulartelephonesprovide illegalnarcoticstraftickersw ith m obile
 access and controlovertheir illegaltrade.They often utilize cellular telephones to com m unicate
 w ith one another in furtherance oftheirillegalnarcoticsactivitiesvia both voice and textm essage
 com m unications.    have also conducted investigations involving the identification of co-
 conspirators through the use of telephone records and bills, financial records, drug ledgers,
 photographs,and otherdocum ents.D uring the course ofm y narcotics-related investigations,1have
 been instructed in and utilized various investigative teclm iques concerning distribution ofillegal
 narcotics and conspiraciesto com m itthese offenses,in violation ofTitle 21,United States Code,
 Section 841(a)(1).1havealsobecomewellversedin,andfamiliarwith,themethodologyutilized
 in the distribution ofillegalnarcotics.
                This affidavit is based upon m y ow n personal know ledge of the facts and
 circum stances surrounding the investigation and infonnation provided to m e by other law
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 11



  enforcem entofficers.Thisaffidavitdoesnotcontain al1the inform ation known to m eaboutthis
 case,butaddresses only thatinform ation necessary to supporta finding ofprobable cause forthe
  issuanceofacriminalcomplaintchargingJONNY ALEXANDER RAM OS(hereinaflerRAM OS)
  and M ANUEL ANTONIO FUENTES RIVERA (hereinafter FUENTES),with conspiracy to
 possessw ith intentto distribute am ixture and substance containing a detectableam ountofcocaine,
  inviolationofTitle21,United StatesCode,Sections841(a)(1)and846.
          4. OnOctober12,2018,anundercoveragent(hereinafter1ûUC'')from thePalm Beach
  CountySheriffsOfticemetwithacontidentialinformant(hereinafterû$CI'').TheClinformedthe
 agentthatthe C1had preanunged a dealto purchase cocaine from a localnarcoticsdealer.Through
 investigative leads,the narcotics dealerw as identitied as JON N Y A LEX AN D ER R AM O S. A t
 approxim ately 9:30 a.m .,the U C and Cl m et with RAM O S to conduct a narcotics purchase of
 approxim ately seven gram s of cocaine.R AM O S told the U C and Clto m eet him at the Seven
 Eleven convenience store located at4048 ForestH illR oad,Lake W orth,FL.R AM O S advised he
 w as w aiting atthe m eet site inside a black Lexus. U pon arriving atthe m eet location R AM O S
 w asobserved exiting the frontpassengerside ofa black Lexusbearing license plate num berH HR-
 U 40,w alked overto the Cl'svehicle,and entered the car.TheC ldrove to thew estside ofa nearby
 business plaza and stopped.U pon stopping,R AM O S handed the U C a sm allgum box.Inside the
 gum box w ere tw o sm allclearbaggiescontaining a whitepow dery substance. The U C placed the
 suspected cocaine on a scale.The suspected cocaine w eighed approxim ately 7.2 gram s. The U C
 gave RAM OS $280.00 in U.S.currency to complete the transaction. RAM OS and the UC
 discussed a future narcotics transaction for one ounce of cocaine and exchanged phone num bers.
 The Cldrove R AM O S back to the location where the black Lexus wasw aiting forhim .R AM O S
 exited the car,w alked to thepassengerside ofthe Lexus,and entered the car.The U C and Cldrove
 aw ay.
          5.   A fterthe transaction w as com pleted,the w hite pow dery substance w asfield-tested
 and w as positive for the presence of cocaine. A search of the Florida Driver and V ehicle
 lnfonnationDatabase(DAVID)indicatedtheblackLexusinwhichRamosanivedwasregistered
 to M anuelFU EN TES RIV ER A,w ho resided atX XX X Rue R oad,W estPalm Beach,Florida.
                On October 16,2018,the U C contacted RA M O S via text m essage to arrange a
  controlled purchase of a half-ounce of cocaine.RAM O S agreed to conductthe drug transaction
  with the U C on O ctober 18,20l8.The agreed upon purchase price forthe half-ounce of cocaine
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 11



  was$550.00 inU .S.currency.
                On O ctober l7,20l8,the U C received a text m essage from R AM O S'S cellular
  telephone num ber561-294-X X X X .ln the textm essage,R AM O S asked the U C ifhe stillw anted
 to m eetthe nextday.The U C affinned and asked RA M O S w here they w ere m eeting. R AM O S
 repliedthathe(RAM OS)wouldadvisetheUC ofthemeetinglocationthemorningofthedeal.
         8.     O n O ctober 18,2019,atapproxim ately 8:45 a.m .,the U C called RAM O S at 561-
 294-X XX X to confirm the dealw as still taking place and learn the m eeting location.R AM O S
  initially did notansw erthe phone,buthe called the U C back a shorttim e laterto confinn the deal
 w as stillon.RAM O S advised the U C to callhim w hen he wasdriving w eston 10thA venue N orth
 andhe(RAM OS)wouldprovidethemeetinglocation.Atapproximately9:06a.m.,theUC called
 R AM O S and RAM O S instructed the U C to com e to the W alm artparking lot.At approxim ately
 9:13 a.m .,RAM O S arrived atthe W alm artparking 1otdriving a red Toyota R AV 4,and w asthe
 sole occupantin the vehicle. RA M OS exited his vehicle,w alked overto the U C'svehicle,opened
 the front passenger door, and sat dow n. RA M O S and the U C spoke brietly before R AM O S
 retrieved a clearbaggy containing a w hite substance from his rightfrontpocket.He then handed
 the baggie to the U C.The U C placed the baggie on a scale to detennine the w eight.The baggie
 and the white substanceweighed approximately 15.10 grams.TheU C handed RAM OS $550.00
 in U .S.currency.A fter handing him the m oney,the U C asked RA M OS about future deals and
 increasingtheamounthecouldpurchase.RAM OStold theUC thatheIRAM OSIcouldprovide
 w hateverthe U C wanted.The U C asked R AM O S the price for an ounce ofcocaine and RA M O S
 respondedthatitwouldcost$1,000perounce.TheUC advisedRAM OSthathe(UC)wantedto
 buy tw o ounces of cocaine in the near future.RA M O S infonued the U C thatit w ould not be a
 problem and asked the UC to callhim IRAM OSIahead oftime.RAM OS then exited theUC's
 vehicle,returned to his car,and drove aw ay. The w hite substance field-tested positive for the
 presence ofcocaine.
         9.     O n O ctober 22,2018,the UC texted RA M O S at 561-294-X XX X to arrange the
 purchase oftw o ounces ofcocaine.Through textm essages,RAM O S and the U C agreed to m eet
  later during the w eek to conductthe two ounce deal.
                O n October24,2018,theU C called RA M O S at561-294-X X XX to infonn him that
  he(UC)wasready to conductthedrugtransaction. Thetwo agreedto meeton themorningof
  October25,20l8.RAM O S told the U C to callhim in the m orning w hen he wasin the area of 10th
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 5 of 11



  streetand 1-95.
                On October25,2018,the U C called ILAM O S atapproxim ately 8:45 a.m .to infonn
 him he was in route.R AM O S instructed the U C to drive south on 1-95 and exitat 10th Avenue
 Northandheadwest.RAM OStold theUC to callhim (RAM OS)back whenhewaswestbound
 0n 10th A venue. A t approxim ately 9:07 a.m .,the U C called R AM O S and infonned him that he
 (UC)washeadingweston l0thAvenue.RAM OS told theUC to meetattheValero gasstation
 located at3985 10thAvenue,N orth,Lake W orth,FL.TheU C did asinstructed and drove to the
 Valero gas station.The U C then called R AM O S and told him he had arrived.R AM OS stated he
 was in the area and thathe could see the U C.R AM O S then pulled in behind the U C's vehicle
 driving the sam e red R AV 4.RA M O S then exited his car,w alked over the U C 's vehicle,and
 entered the caron the frontpassenger side. RA M O S held a K FC softdrink cup and,after a brief
 conversation,he rem oved from the cup tw o clearplastic bags containing a w hite substance.The
 UC placed thebagsinsidethecenterconsoleofhisvehicle. TheUC then handed RAM OS $2,000
 in U .S.currency.They spoke brietly and then RA M O S exited the vehicle.The UC drove aw ay.
 Afterthe transaction w ascom pleted,the suspected cocaine w as field tested and tested positive for
 the presence ofcocaine.The cocaine weighed approxim ately 60 gram s.
         12.    On N ovem ber 19,2018,the UC called R AM O S at 561-294-XX X X to arrange a
 three ounce purchase of cocaine. D uring this phone conversation,RAM O S asked the U C how
 m uch he needed and w hen he w anted to conductthe transaction. The U C ordered three ouncesof
 cocaineandinfonnedRAM OSthathe(UC)neededitthenextday.RAM OS toldtheUC thathe
 (RAM OS)hadtwoouncesinhispossessionandwouldhavetogetthethirdouncefrom hissource
 ofsupply sinceheIRAM OSIhadsoldcocainetoothercustomersovertheweekend.
         13.    OnN ovem ber20,2018,atapproxim ately 8:21a.m .,theU C called Ram osto inform
 him thathe(UC)wasdrivingtothemeetinglocation.RAM OStoldtheUC tocallwhenhewasin
 the area of 10th Avenue and 1-95. Once in the area,the U C called RAM O S who told the U C to
 m eethim atthe sam e V alero gas station. The U C drove to the Valero gas station located at3985
 10thA venue N orth, Lake W orth,Florida. Shortly after the U C parked,RA M OS drove into the
 gas station in the sam e red Toyota RAV 4. RA M O S parked hisvehicle,w alked overto the U C 's
 vehicle,and entered the car, sitting on the front passenger side.R AM O S w as holding a white
  Styrofoam cup. RAM O S handed the cup to the UC .lnside the cup w ere three clearplastic baggies
 containing a w hite substance. The U C placed the cup in the center console and then handed
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 6 of 11



 RAM OS $3000.00 in U.S.currency.Afterthe transaction wascom pleted,RAM OS and theU C
 had a brief conversation and then RA M O S exited the vehicle.The suspected cocaine was tield
 tested and w aspositive forthe presence ofcocaine.The cocaine w eighed approxim ately 83 gram s.
         14. Betw een N ovem ber and January there w ere no drug transactions conducted
 between the U C and R AM O S due to the U C'sunavailability.
         15. O n January 21,2019,the U C texted R AM O S to anunge thepurchase offive ounces
 of cocaine and to negotiate a future transaction for eight ounces of cocaine.During the text
 exchange,R AM O S agreed to m eetw ith the U C on January 23,2019.
         l6.    O n January 22,2019, at approxim ately 12:33 p.m ., the U C called RAM O S to
 contirm the five ounce dealsetforJanuary 23,2019,and to furtherdiscussthe fm ure eightounce
 deal.RAM OS infonnedtheUC thatheIRAM OSIwasreadytoconductthefiveouncedealand
 told the U C to givehim a heads-up when the U C w asready to do the eightounce deal.They agreed
 to m eetthe nextday to com plete the five ounce deal.
                O n January 23,2019,atapproxim ately 8:28 a.m .,the U C called R AM O S to infonu
 him thatthe U C w as exiting 1-95. R AM O S asked the U C w hattype ofvehicle he w asdriving and
 instructed the U C to proceed to the sam e V alero gasstation.W hile driving through the gasstation,
 the U C noticed R AM O S sitting in a red fourdoor Honda Civic parked on the eastside ofthe gas
 station.Once the U C parked hisvehicle,RA M O S drove up behind him and parked.H e then exited
 his vehicle and entered the frontpassengerside ofthe U C 's vehicle.W hen R AM O S satdow n,the
 U C noticed he w as holding a green paper shopping bag,w hich he handed to the U C.The U C
 looked inside the bag and saw tive clear baggies containing a w hite substance. The U C told
 RAM OS itlooked good and handed him $5,000 in U .S.currency.RAM OS counted the m oney,
 had abriefconversation with theUC aboutarranging the nexttransaction,and exited thevehicle.
 Upon com pletion ofthistransaction,the suspected cocaine w as field tested and w as positive for
 the presence ofcocaine.The cocaine w eighed approxim ately l46 gram s.
         l8.    A fler this transaction w as com pleted, sulweillance units, to include aviation,
 continued to m onitorRA M OS'activities.Surveillance units observed RA M O S drive back to his
 residence,located atX X X X 7thA venue N orth, Lake W orth,Florida.W hile sitting in the parking
 1otofhisresidence,R AM O S w as observed m aking contactw ith an unknow n m ale driving a Palm
 Tran bus.RA M O S w as observed entering the bus and,after a brieftim e,he exited the bus.The
 Palm Tran busthen drove away.
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 7 of 11



         19.    On January 30,2019,the UC received a textm essage from RAM OS asking when
 the U C wanted to m eetto conductthe previously discussed eight-ounce deal.The U C responded
 and told RAM O S via textthatthe U C w as planning to m eetw ith RA M O S during the w eek and
 w ould callhim laterthataftenzoon.Laterthatday,the U C called R AM O S and asked ifRA M OS
 wasready.RAM OSstatedhewasready,butadvisedtheUC thatheIRAM OSIonlyhadsixounces
 ofcocaine in hispossession and would callhis source of supply to getthe rem aining tw o ounces.
                A shorttimelater,RAM OStextedtheUC totelltheUC thathe(RAM OS)wasnot
 able to getany additionalcocaine.The U C called RA M O S to ask why RAM O S could notsupply
 the fulleightounces.R AM O S told the U C thathis source ofsupply w as notw illing to fronthim
 m ore cocaine w ithoutprior paym ent.RAM O S and the U C discussed the transaction set forthe
 nextday and ended the conversation.
                A review ofR AM O S'telephone records show ed thaton January 30,2019,directly
 afterthe tirstcallbetw een R AM O S and the U C,and directly before the textm essage and second
 callbetw een R AM O S and the U C,RAM O S only com m unicated w ith one telephone ntunber,that
 is,561-283-        .Subpoena results continned thatthisphone numberwas assigned to a cell
 phone thatw assubscribed to M anuelFU EN TES R IV ERA .
         22.    O n January 31,2019,atapproxim ately 7:54 a.m .,theU C called RAM O S to infonn
 him that the U C was traveling south on 1-95 and w ould callhim w hen he w as on 10th A venue
 N orth. At approxim ately 8:11 a.m .,the U C called RA M OS and told him he had arrived atthe
 V alero G as station.RAM O S told the U C he w as on the w ay.RA M O S arrived,parked hisvehicle
 on the nol'th side of the gas station,and w alked over to and entered the U C's vehicle. The U C
 observed Ram os holding a plastic superm arketbag.lnside the bag w ere six sm all,clear baggies
 containing cocaine.TheUC handed RAM OS $6000.00 in U .S.currency thathehad placed inside
 a brow n paperbag.R AM O S opened the bag and counted the m oney.They spoke briefly aboutthe
 nexttransaction and R AM O S exited the car.A fterthe transaction,the cocaine w as field tested and
 waspositiveforthepresenceofcocaine.Thecocaineweighed approxim ately 175 grams.
                A fter the transaction w as com pleted, surveillance units continued to observe
 RAM O S as he drove back to the parking lotofhisresidence.O nce back athisresidence,RAM O S
 rem ained inside hisvehicle untila Palm Tran busanived athis residence.The driver ofthe Palm
 Tran bus,num ber 5304-13,w as observed exiting the bus and m aking contactw ith R AM O S.The
 Palm Tran driver,described as a H ispanic m ale, m ade contact w ith R AM O S and held a brief
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 8 of 11



 conversation before getting back in the Palm Tran busand driving aw ay.
               lnformation providedbyPBSO and obtained from Palm Tran m anagem entverified
 thatFU EN TES RIV ER A w as the driverofPalm Tran bus num ber 5304-P w ho agents observed
 m eeting with RAM OS afterthepreviousdrug transaction.
               A review of R AM O S'S phone records from the previous narcotics transactions
 verified R AM O S w as in contactw ith FU EN TES RIV ER A before and aftereach drug transaction.
 Forexample,RAM OS'phonerecordsshowed thaton October12,2018,RAM OS wasin contact
 w ith FUEN TES R IV ERA m ultiple tim es before and afterthe drug transaction. On O ctober 17,
 2018,RAM OS contacted FUENTES RIVERA multiple timesimmediately afterhe IItAM OSI
 confinned the narcoticstransaction w ith the U C . On October22,2018,RA M O S exchanged text
 m essages w ith the U C to arrange the two-ounce cocaine transaction, and then R AM O S
 im m ediately contacted FU EN TES RIV ER A and exchanged m ultiple textm essagesw ith him . O n
 O ctober 24, 2018, im m ediately after the U C contacted R AM O S, R AM O S texted FU EN TES
 RIV ERA .O n O ctober25,2018,RA M O S sold the U C approxim ately 60 gram sofcocaine.Shortly
 afterthe dealw as com pleted,R AM O S called FU EN TES R IV ER A m ultiple tim es. On N ovem ber
 19,2018,aftertellingtheUC thathe(RAM OS)neededtocontacthissourceofsupply,RAM OS
 called FU EN TES RIV ERA . On N ovem ber 20, 2018,R AM O S sold the U C approxim ately 83
 gram s of cocaine.Follow ing this transaction, telephone records show that RAM OS contacted
 FUEN TES RIVERA . On January 21,2019,RA M O S contacted FU EN TES RIV ERA im m ediately
 aher speaking w ith the U C about purchasing five ounces of cocaine. O n January 22, 2019,
 RAMOS advised theUC thathe (RAM OS)wasin theprocessofobtaining thetiveouncesof
 cocaine.Phone records show RA M OS contacted FUEN TES RIV ERA m ultipletim esthatday.O n
 January 23,20l9,the U C purchased approxim ately 142 gram s of cocaine from R AM O S.Shortly
 afterthis transaction,R AM O S contacted FU EN TES RIV ER A and w as observed by surveillance
 units m eeting w ith FUEN TES R IV ER A in the parking lotofhis residence.On January 30,2019,
 R AM O S spoke w ith the U C about conducting an eight ounce dealbut w as shorttw o ounces.
 Im m ediately after this conversation, RAM O S contacted FU EN TES RIV ERA .A fter contad ing
 FUENTES RIVERA,RAM OS calledtheUC to inform theUC thathe(RAM OS)wasnotableto
 obtain the additionaltw o ounces.On January 3l,2019,RA M O S sold the U C approxim ately 175
 gram s of cocaine. Follow ing the transaction, surveillance observed RAM O S m eeting with
 FU EN TES RIVERA .
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 9 of 11



        26.    Following the January 31 transaction,after FU EN TES RIV ER A departed,agents
 approached RAM O S. RAM O S agreed to speak w ith agentsand w astransported to thePalm Beach
 County Sheriffs O ffice headquarters w here an intelwiew was conducted. R AM O S w asinfonned
 of his constitutionalrights. RA M O S stated he understood those rights and signed a rights card.
 RA M O S w as asked abouthis involvem entin trafficking in cocaine.R AM O S waspresented with
 the dates and tim es the dealstook place and the am ountshe sold to the U C .R AM O S adm itted to
 participating in thednlg transactions.He identified FUEN TES RIVERA ashissource ofsupply.
 He adm itted taking a paym entto FU EN TES RIV ER A afler each drug transaction w ith the U C .
 RAM O S stated that before and after every deal,he w as in contact w ith FU EN TES RIV ER A.
 RAM O S stated he called FU EN TES RIV ER A the day before every deal,and m etwith him later
 thatday to getthe cocaine,and would callhim after the dealin order to pay him . RAM OS w as
 asked about the currency he received during the January 31, 2019 deal and he stated he gave
 FUENTES RIVERA $3,000,and he IRAM OSIkept$3,000. Agents recovered the $3,000
 RAM O S stated he received as paym entforhis involvem ent.
               RA M O S agreed to cooperate w ith agents. A s a pal4 ofhis cooperation,RA M OS
 agreed to allow agents to consensually m onitor hisphone activity w ith FU EN TES RIV ERA and
 others. D uring a recorded conversation on February 11, 2019, R AM O S called FU EN TES
 RIVERA to inquire about purchasing cocaine the follow ing w eek. D uring this conversation,
 FUENTES RIVERA advised RAM OS thathis(FUENTES R1VERA's)guy had some(cocaine)
 butgotscrewed,sohe(FUENTESRIVERA)didnothaveany.FUENTESRIVERA toldRAM OS
 thathe(FUENTES RIVERA)would see ifhe(FUENTES RIVERA)could getsomeelsewhere
 and the phone conversation ended.
         28. Thenextday on February 12,2019,R AM O S and FUEN TES R IV ER A exchanged
 the follow ing textm essage:
        RA M O S:W hat'sup dude? D o you have caram el? lneed w ork.
        FUEN TES:Still...
        RA M O S:D am n,are you dry?
        RA M O S:Y ou don'teven have a ball?
        FUEN TES:A notherguy told m e untilnextw eek.
        RAM O S:Butdo you think you w illhave so 1can tellthatdude yes fornextw eek?
        FU EN TES:ldon'tknow .That's the problem .
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 10 of 11



          RAM O S:l'm leftpoornow ...lol
          FU EN TES:Shit
          29.    Despite RAM O S' agreem ent to cooperate, the inform ation R AM O S provided
  agents was m inim al. A gents requested that R AM O S call FUEN TES RIV ERA on m ultiple
  occasionsto inquire about purchasing cocaine,and on each occasion,RA M O S infonned agents
  thatFUENTES RIVERA told RAMOSthathe(FUENTES RIVERA)wasstilldry.In addition,
  agentshadotherinfonnationindicating thatRAM OS continuedto beinvolved inthesaleofillegal
  narcotics. Forexam ple,on April6,2019,phonerecordsshowed R AM O S com m unicating viatext
  w ith an unknow n individual.In this textm essage string,R AM O S asked the unknow n individual
  form oney.The unknow n individualresponded and told RAM O S thathe had fifty.The unknown
  individualthen asked ifRAM O S w as stillserving.R AM O S replied thathe w asnot.The unknown
  individual asked him for a $û20''. RAM O S responded and told the unknow n individual that he
  (RAM OS)wasretired.TheunknownindividualtoldRAM OSthathedidnotbelievehim andtold
  R AM O S,td1 got your 50 plus 20''.RA M O S replied that he did not have any,but then told the
  unknown individual,ttl'llsee you in tw enty m inutes''.
          30. In another conversation via text m essaging on A pril 18, 20l9, phone records
  showed IG M O S com m unicating via text w ith another unknow n individual.In this text string,
  R AM O S and the unidentified individual appeared to be speaking about drug am ounts. The
  unidentitied individualasked,itlsn'tittrue here w e stay w ith an 8,''indicating possibly an eight
  ballofcocaine. The unidentified individualthen texted,tûyou took one ofthem ''.R AM O S replied,
  kiN o ltook 50 and you stayed w ith everything else.''The unidentified individualresponded with
  the follow ing textm essages:(11only stayed w ith an eightand you took everything,you rem em ber,''
  ûûlulio said he did not stay with any ofit,''and CûRem em ber you leftw ith 100 and you took the
  chocolate.''
          3l. Based on these com m unications,itappeared thatR AM O S w asstillinvolved in the
  sale of illegalnarcotics and w as notbeing honestw ith agentsw hen he advised thathis source of
  supply no longerhad accessto cocaine.
                 A gents subsequently lostallcontactw ith RA M O S and spentm onths searching for
  him .
          Based on the factsand inform ation setfol'th in thisaffidavit,lrespectfully subm itthatthere
  is probable cause to believe that on or aboutO ctober 12,2018 through on or aboutJanuary 31,
Case 9:19-mj-08354-BER Document 1 Entered on FLSD Docket 08/22/2019 Page 11 of 11



  2019, JON N Y A LEX AN D ER RA M O S and M A N U EL AN TON IO FUEN TES RIV ERA
  conspired to possess w ith intent to distribute a m ixture and substance containing a detectable
  amountofcocaine,inviolationofTitle21,United StatesCode,Sections841(a)(1)and846.


      FU RTH ER YO UR A FFIAN T SA Y ETH N A U GH

                                                             z.          :
                                                     Shelton H am m onds
                                                     SpecialA gent
                                                     FederalBureau ofInvestigation


  Sworntoand subscribedbeforemethisZm dayofAugust20 ,                   estPalm        , lorida.
                                                                             C


                                                     BRU CE E.REIN HA RT
                                                     UN ITED STA TES M A G ISTRA TE JU D GE




                                                10
